DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
The closest prior art is Li, Yan, et al. ("CAPES: unsupervised storage performance tuning using neural network-based deep reinforcement learning." Proceedings of the international conference for high performance computing, networking, storage and analysis. 2017. pp. 1-14), which teaches parameter tuning for enhancing the performance of storage systems, utilizing deep reinforcement learning driven by a neural network (see abstract and introduction).  In addition, this reference contemplates utilizing Monte Carlo approximation in conjunction with the deep neural network (DNN) (see page 3, second column, third full paragraph). Furthermore, the referenced teaches generating a simulated workload and simulated storage environment (see page 8, under the heading “Filebench file server workload”).

Tsinghua Science and Technology 16.4 (2011): 440-448, which teaches use of a neural network for automatically performance tuning distributed systems (see pp. 443-444, section 2 “OO-Based Configuration Parameter Autotuning).

Another relevant prior art reference is Cao, Zhen, et al. "Towards better understanding of black-box auto-tuning: A comparative analysis for storage systems." 2018 {USENIX} Annual Technical Conference ({USENIX}{ATC} 18). 2018. (pp. 893-907), which teaches applying reinforcement learning via a deep convolutional neural network (referred to as Deep-Q Network, or DQN) to automatically tune parameters of storage systems (see p. 895, second column, under the heading “Reinforcement Learning”; and see p. 899, section “4.2 Comparative Analysis”).

Another relevant prior art reference is Vaquero, Luis M., and Félix Cuadrado. "Auto-tuning distributed stream processing systems using reinforcement learning." arXiv preprint arXiv:1809.05495 (2018), which teaches applying reinforcement learning via a deep neural network to automatically two parameters of a distributed stream processing system (see section 2.4 Automated Tuning and section 3 DESIGN).

Another relevant prior art reference is Shen, Yelong, et al. "M-walk: Learning to walk over graphs using monte carlo tree search." arXiv preprint arXiv:1802.04394 

Another relevant prior art reference is Wen et al. (“Real-Time Production Scheduling With Deep Reinforcement Learning And Monte Carlo Tree Research,” U.S. Patent Application Publication No. 20210278825 A1), which teaches applying deep reinforcement learning and Monte Carlo tree search to optimize policies for production scheduling in a manufacturing process (see abstract).  In addition, the reference teaches use of a convolutional neural network (see paragraph 0044).

Another relevant prior art reference is Kobilarov et al. (“Trajectory Generation Using Temporal Logic And Tree Search,” U.S. Patent No. 10,133,275 B1), which teaches Monte Carlo Tree Search (MCTS) in conjunction with a deep neural network for determining a trajectory for an autonomous vehicle.

Another relevant prior art reference is Lee et al. (“REAL-TIME ACCELERATOR CONTROL SYSTEM USING ARTIFICIAL NEURAL NETWORK SIMULATOR AND REINFORCEMENT LEARNING CONTROLLER”, WIPO Patent Application Publication No. WO 2020159052 A1), which teaches utilizing neural-networks to determine  parameter values for a plurality of particle accelerators (see p. 3) and utilizing Monte Carlo Tree Search (MCTS) to calculate the optimal control parameter value for a reinforcement learning model (see p. 7).

Another relevant prior art reference is YOSHIKAWA et al. (“TRAINING DEVICE, INFERENCE DEVICE, TRAINING METHOD, INFERENCE METHOD, PROGRAM, AND COMPUTER-READABLE NON-TRANSITORY STORAGE MEDIUM,” WIPO Patent Application Publication No. WO 2021025075 A1), which teaches that Monte Carlo tree search can provide better control values to enhance neural-network based reinforcement learning (see p. 8, fourth to last paragraph, and see p. 2, last two paragraphs).

Another relevant prior art reference is Graepel et al. (“SELECTING ACTIONS TO BE PERFORMED BY A REINFORCEMENT LEARNING AGENT USING TREE SEARCH,” U.S. Patent Application Publication No. 20180032864 A1), which teaches utilizing a reinforcement learning policy neural network to search a state tree for autonomous vehicle navigation (see abstract and para. 0028-0038).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
determining, by the one or more processors, a first speed of importing simulated data into the graph database and a first usage of system resources by executing an importing of the simulated data using the first settings for the parameters and a simulated hardware environment of the graph database;
using a policy network that includes convolutional neural networks (CNNs) and based on the reward and the first settings, generating, by the one or more processors, candidates of adjusted settings for the parameters;
using a Monte Carlo tree search (MCTS) in multiple iterations to estimate changes in speeds of importing the simulated data and changes in usages of system resources for respective candidates of the adjusted settings, determining, by the one or more processors, rewards for the respective candidates; and
determining, by the one or more processors, that the iterations are completed and in response to the iterations being completed and based on the rewards for the respective candidates, selecting, by the one or more processors, a candidate from the candidates a including final settings for the parameters that optimize (i) a speed of importing the simulated data into the graph database and (ii) a usage of the system resources during the importing of the simulated data
(independent claim 1, and similar limitations of independent claims 9 and 15).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UM/Examiner, Art Unit 2163       

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163